Citation Nr: 1024900	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel









INTRODUCTION

The Veteran had active military service from February 1971 to 
March 1972.  He died in April 2007; the appellant is the 
Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	The Veteran died in April 2007.  His death certificate lists 
his immediate cause of death as end stage liver disease due to 
Hepatitis C and pulmonary hypertension.

2.	The competent evidence of record shows that the Veteran's 
Hepatitis C is related to his active duty service.

3.	The Veteran's death is causally related to his period of 
active service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 1312, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2009).  In order to constitute the principal 
cause of death, the service-connected disability must be one of 
the immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

The Veteran died in April 2007; the primary cause of his death 
was reported on the death certificate as end stage liver disease 
due to Hepatitis C and pulmonary hypertension.  The  Veteran was 
not service-connected for this or any disability at the time of 
his death.  The appellant asserts that the Veteran's liver 
disease is related to his active service.  Specifically, she 
contends that service connection is warranted for the cause of 
the Veteran's death because the Veteran was exposed to blood 
products during active service, which led to the development of 
Hepatitis C.

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
line of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records indicate he 
was treated for infectious Hepatitis in February 1972.  Post-
service, the Veteran was treated for abnormal liver function in 
1994, and was later diagnosed with Hepatitis C.  Significantly, 
the Veteran was provided a VA examination in February 2007.  
After reviewing the claims file and physically examining the 
Veteran, the VA examiner noted the Veteran reported a history of 
exposure to blood products from injured soldiers.  The Veteran 
also admitted to using IV and snorting of heroin.  The VA 
examiner opined that the Veteran's Hepatitis C is etiologically 
related to active service due to the history of drug use and 
possible blood exposure.

Initially, the Board notes that with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in line 
of duty if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  As such, even if 
the Veteran's Hepatitis C may have arisen from his in-service 
drug abuse, service connection would not be warranted on this 
basis.  However, service connection could be warranted in light 
of the February 2007 VA examiner's opinion based on in-service 
exposure to blood products.

After reviewing and weighing the evidence on the question of 
whether the Veteran was exposed to blood products during his 
period of active service, the Board finds that the evidence is in 
a genuine state of equipoise.  In such a case, the question is to 
be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (a Veteran need 
only demonstrate that there is an approximate balance of positive 
and negative evidence' in order to prevail.)  As such, resolving 
all doubt in the appellant's favor, the Board finds that the 
Veteran was exposed to blood products during active service.  
Therefore, in light of the February 2007 VA examination, the 
Veteran's Hepatitis C is etiologically related to his active 
service.  See 38 C.F.R. § 3.303.  As the Hepatitis C is listed on 
the death certificate as a condition leading to the immediate 
cause of the Veteran's death, service connection for the cause of 
the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


